IN THE SUPREME COURT, STATE OF WYOMING

                                      2016 WY 60
                                                                April Term, A.D. 2016

                                                                     June 15, 2016

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                   D-16-0004
v.

RICHARD C. BOHLING, WSB #
5-2625,

Respondent.

                      ORDER OF IMMEDIATE SUSPENSION
[¶1] Pursuant to Rule 18 of the Wyoming Rules of Disciplinary Procedure, Bar
Counsel for the Wyoming State Bar filed herein, on April 27, 2016, a “Notice of
Conviction of Serious Crime.” In accord with Rule 18(d), this Court, on May 3, 2016,
issued an Order to Show Cause why Respondent’s license to practice law should not be
immediately suspended. Such immediate suspension is also governed by Rule 17
(“Immediate Suspension Pending Further Proceedings.”). Respondent did not file a
response to the Order to Show Cause. Now, after a careful review of the notice and the
file, this Court finds that Respondent should be suspended from the practice of law
pending resolution of the formal charge that has been, or will be, filed against him. It is,
therefore,

[¶2] ADJUDGED AND ORDERED that, effective immediately, the Respondent,
Richard C. Bohling, shall be, and hereby is, suspended from the practice of law, pending
resolution of the formal charge that has been, or will be, filed against him; and it is
further

[¶3] ORDERED that, during the period of suspension, Respondent shall comply with
the requirements of the Wyoming Rules of Disciplinary Procedure, particularly the
requirements found in Rule 21 of those rules; and it is further
[¶4] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order of Immediate Suspension shall be published in the Pacific
Reporter; and it is further

[¶5] ORDERED that the Clerk of this Court shall transmit a copy of this Order of
Immediate Suspension to the Respondent, Bar Counsel, members of the Board of
Professional Responsibility, and the clerks of the appropriate courts of the State of
Wyoming.

[¶6]   DATED this 15th day of June, 2016.

                                             BY THE COURT:

                                             /s/

                                             E. JAMES BURKE
                                             Chief Justice